Williams, Judge,

(dissenting):

I dissent for the reason that I believe the residuary clause is void for uncertainty. Testatrix bequeathed the residue of her estate to* the “estate” of her husband.; who was then dead. An estate is not a person, either natural or artificial; nor can the word-be properly construed, in my opinion, to mean a person. It means the quality of interest in property, or property rights. It is a thing as much incapable of taking and holding property, either by deed or will, as it is of taking by inheritance, or of disposing of property. What right has the court to say that testatrix meant her husband’s executors, by the use of the word estate, and that they were to take, not absolutely, but in their official or representative capacity? iSTone, whatever, as I see it. Testatrix made no reference to her husband’s will, and yet the majority opinion holds that she disposed of her property in the manner in which her husband had disposed of his. But suppose he had not made a will, and the bequest had bieen made, as it is now, to his estate, would the word estate *306then have meant his administrator, or would it have meant his distributees? Would it have been liable for the husband’s debts ? Unquestionably it would have been liable for testatrix’s own debts, but would it have become liable for the debts of both estates? The fact that testatrix acquired the property by renunciation of her husband’s will can not aid in the interpretation of her will. The property was then her own, and no longer subject to her husband’s will. It was as if he had never owned it. If she had bequeathed it to her husband’s executors, to be administered by them according to the terms of her husband’s will, it would have been a valid will, such as this Court, by its majority opinion, has made for her. But, she not having referred to her husband’s will herself, what right has the Court to do so, in order to supply something vitally important to give effect to her own -will ? There is no latent ambiguity, to give the right to resort to1 extrinsic evidence to determine the meaning of her words. The will must be determined from the words she used; it can not be inferred from extrinsic circumstances. It is not possible to interpret her will without reading her husband’s will in connection with it, and his will is no part of her will. I think the unconscious desire of the majority of the Court to do what they have conceived to be absolute justice in this particular case, by preventing air improvident and reckless son from squandering the property which his father’s frugality and business sagacity had enabled him to accumulate, has led them farther into the realm of speculation than the well established rules of law governing the interpretation of wills will warrant. They have adopted the will of the husband as the will of his wife, a thing which1 she did not do herself.' .